Name: Council Regulation (EC) No 1767/95 of 29 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products, including processed products, in favour of certain central and east European countries
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  agri-foodstuffs;  agricultural activity
 Date Published: nan

 25. 7. 95 I EN I Official Journal of the European Communities No L 173/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1767/95 of 29 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain agricultural products, including processed products , in favour of certain central and east European countries Whereas the new Member States must apply the import arrangements applicable in the Community with effect from 1 January 1995, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the import arrangements in the Community applicable to certain agricultural products, including processed products, pursuant to agreements concluded between the Community and Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland and Romania existing Community tariff quotas shall be increased or, as necessary, new tariff quotas shall be opened autonomously in accordance with Annexes I and II to this Regulation . THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Having regard to the proposal from the Commission , Whereas, under the preferential agreements between the European Economic Community, of the one part, and Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland and Romania of the other part (here ­ inafter called 'third countries'), concessions regarding certain agricultural products including processed products have been granted to those countries ; Whereas, as a result of the accession of Austria, Finland and Sweden, those concessions should be adjusted to take into account the arrangements for trade in agricultural products including processed products which existed between Austria, Finland and Sweden, of the one part, and Bulgaria, the Czech Republic, the Slovak Republic, Hungary, Poland and Romania, of the other part ; Whereas to that end exploratory talks are in progress with those third countries with a view to the conclusion of additional protocols to the abovementioned agreements ; Whereas, however, because of the excessively tight dead ­ line, the additional protocols could not enter into force on 1 January 1995 ; Whereas in those circumstances and pursuant to Articles 76, 102 and 128 of the Act of Accession the Community must adopt the measures required to remedy the situa ­ tion ; whereas those measures must take the form of auto ­ nomous Community tariff quotas covering the conven ­ tional preferential tariff concessions applied by Austria, Finland and Sweden ; Article 2 Articles 2 to 7 of Regulation (EC) No 1798/94 (') shall not apply to the tariff concessions referred to in Annex I. Article 16 of Regulation (EC) No 3448/93 (2) shall apply as regards products referred to in Annex II. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. (') OJ No L 189, 23 . 7. 1994, p. 1 . Regulation as amended by Regulation (EC) No 2485/94 (OJ No L 265, 15 . 10 . 1994, p. 5). (2) OJ No L 318 , 20 . 12. 1993, p. 18 . No L 173/2 I EN I Official Journal of the European Communities 25. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT 25. 7. 95 EN Official Journal of the European Communities No L 173/3 ANNEX I PREFERENTIAL TARIFF QUOTAS OPENED FOR 1995 A. HUNGARY Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5561 0409 00 00 Natural honey  450 17 % 09.5557 0704 90 10 White and red cabbages 1 ,2, 0/ ex 0704 90 90 Chinese cabbage, from 1 July to 31 July J ' ' 0 09.5563 0710 80 51 Sweet peppers , frozen  1 160 free 09.5565 0802 22 00 Hazelnuts, shelled  1 30 free 09.5567 0802 31 00 Walnuts, in shell  120 free 09.5569 0802 32 00 Walnuts, shelled  420 free 09.5511 0806 10 30 Table grapes, from 15 July to 31 October, fresh  520 (3) 12 % (s) 0806 10 40 09.5571 0807 10 Melons (including water melons), fresh  3 980 free 09.5159 Apples, other than cider apples 0808 10 51 1 10808 10 53 I from 1 January to 31 March (*) ? 3,2% 0808 10 59 J J 0808 10 61 "I 1 0808 10 63 &gt; from 1 April to 30 June ^ V 2,4% 0808 10 69 J J 4 200 700 0 0808 10 71 1 10808 10 73 | from 1 July to 31 July (6) &gt; 2,4%0808 10 79 J J 0808 10 92 1 I 0808 10 94 &gt; from 1 August to 31 December (6) / 5,6% 0808 10 98 J J 09.5513 0808 20 Pears and quinces, fresh  1 1 00 (8) 6,5 % (') 09.5515 Cherries, other than sour cherries 0809 20 29 1 10809 20 39 I from 1 May to 15 July I  225 (9) 1 1 % (&lt;) 0809 20 49 J J 09.5573 0812 90 Other fruit and nuts, provisionally preserved,  770 free unsuitable for immediate consumption 09.5575 0904 20 10 Fruits of the genus ' capsicum or 'pimenta , dried  710 free 0904 20 39 or crushed or ground 0904 20 90 09.5583 2001 90 20 Fruits of the genus ' capsicum , other than  200 free 2001 90 70 pimentos, prepared or preserved by vingear or acetic acid No L 173/4 flNl Official Journal of the European Communities 25. 7. 95 Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable : 09.5585 2001 90 91 Tropical fruit and tropical nuts and other  140 7 % 2001 90 96 vegetables, fruits, nuts and other edible parte of plants , prepared or preserved by vinegar or acetic acid 09.5177 2002 90 31 Tomatoes, prepared otherwise than by vinegar or 5 000 2 060 7,2% 2002 90 39 acetic acid, with a dry matter content of not less than 12 %, but not more than 30 % by weight 09.5179 2002 90 91 Tomatoes, prepared otherwise than by vinegar or 1 400 580 7,2% 2002 90 99 acetic acid, with a dry matter content of more than 30 % weight 09.5587 2004 90 Other vegetables and mixtures, prepared or  1 20 8 % preserved otherwise than by vinegar or acetic acid, frozen 09.701 1 ex 2204 21 Other wine in containers holding 2 litres or less 145 000 hi 1 1 930 hi 40 % of the basic duty rate base 09.7007 ex 2204 29 Other wine, in bulk 70 000 hi 43 460 hi 40 % of the basic duty rate (') Existing quotas opened under Community preferential agreements. i1) Including 142 tonnes as provided for in Annex II of Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas for certain agricultural products and for beer (OJ No L 366, del 31 . 12. 1994, p. 3). (3) Including 480 tonnes as provided for in Annex II of Regulation (EC) No 3379/94. (4) Minimum duty applicable : min ECU 2,3/100 kg net. 0 Minimum duty applicable : min ECU 1,4/100 kg net. (') The reduction concerns only the ad valorem part of the duty. 0 Including 480 tonnes as provided for in Annex II of Regulation (EC) No 3379/94. C) Including 770 tonnes as provided for in Annex II of Regulation (EC) No 3379/94. (*) Including 150 tonnes as provided for in Annex II of Regulation (EC) No 3379/94. Official Journal of the European Communities No L 173/525. 7. 95 EN B. POLAND Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5589 0602 99 70 Indoor plants  130 8 % 0602 99 91 0602 99 99 09.5123 0706 90 11 1 n . . 1 1QA 5,2%0706 90 19 j Celeriac ) 700 190 6,8 % 09.5125 0706 90 90 Other edible roots, excluding carrots, turnips , 230 60 6,8 % celeriac and horseradish 09.5135 0709 51 50 Flap mushrooms 340 140 2,8 % 09.5591 0709 51 30 Chanterelles  140 free 0709,51 90 Other mushrooms 09.5563 0710 80 51 Sweet peppers , frozen  840 free 09.5595 0713 50 Broad beans and horse beans  3 930 free 09.5159 Apples, other than cider apples 0808 10 51 "I "j0808 10 53 J from 1 January to 31 March (2) J 3,2 %0808 10 59 J J 0808 10 61 1 10808 10 63 # from 1 April to 30 June (3) I 2,4% 0808 10 69 J J 1 500 880 0808 10 71 "j ) 0808 10 73 I from 1 July to 31 July (4) &gt; 2,4 % 0808 10 79 J J 0808 10 92 1 ^ 0808 10 94 &gt; from 1 August to 31 December (4) &gt; 5,6% 0808 10 98 J J J 09.5597 0809 20 11 Sour cherries , excluding from 16 July to 10  200 free (4) 0809 20 21 August 0809 20 31 0809 20 41 0809 20 71 09.5519 0811 10 90 Strawberries, frozen, not containing added . ex 0811 20 1 sugar or other sweetening matter f3) I ex 08 1 1 90 J Other berries, frozen, excluding cherries (*) J 9 ^ ^ free 09.5573 0812 90 Other fruit and nuts provisionally preserved,  1 000 free unsuitable for immediate consumption 09.5599 1209 22 Seeds of forage plants, other than beet and lucerne  1 450 free to 29 seeds No L 173/6 I EN I Official Journal of the European Communities 25. 7. 95 Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5589 1514 10 10 Rape, colza or mustard crude oil, for technical or  410 free industrial uses other than the manufacture of foodstuffs for human consumption 09.5547 1703 90 00 Molasses, other than cane molasses  64 650 free of levy (') Existing quotas opened under Community preferential agreements. (2) Minimum duty applicable : min ECU 2,3/100 kg net. (3) Minimum duty applicable : min ECU 1,4/100 kg net. (4) The reduction concerns only the ad valorem part of the duty. (*) Subject to minimum import price arrangements contained in the Appendix to this Annex. (6) Including 3 400 tonnes as provided for in Annex II of Regulation (EC) No 3379/94. 25 . 7. 95 EN Official Journal of the European Communities No L 173/7 C. BULGARIA Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5561 0409 00 00 Natural honey  310 17% 09.5629 0707 00 10 Cucumbers, fresh or chilled from 1 November to  5 810 free (2) 070700 15 31 May 0707 00 20 0707 00 35 0707 00 40 09.5571 0807 10 Melons (including water melons), fresh  230 free 09.5613 0809 20 11 Sour cherries, from 1 January to 20 May  110 free 0809 20 21 09.5573 0812 90 Fruit and nuts , other than strawberries and  850 free cherries , provisionally preserved, unsuitable for immediate consumption 09.6281 2002 10 Tomatoes, whole or in pieces , prepared or 7 140 300 12,6 % preserved otherwise than by vinegar or acetic acid 09.6283 2002 90 Tomatoes, other than whole or in pieces, prepared 7 430 300 12,6 % or preserved otherwise than by vinegar or acetic acid 09.5615 2003 10 80 Mushrooms, prepared or preserved other than by  110 free vinegar or acetic acid 09.7003 ex 2204 21 Quality wine in containers holding not more than 280 400 hi 21 230 hi (3) 40 % of basic duty 2 litres, other than sparkling wine 09.7005 ex 2204 29 Quality wine in containers holding more than 2 118 000 hi 10 000 hi 40% of basic duty litres , other than sparkling wine (') Existing quotas opened under Community preferential agreement. (2) The reduction concerns only the ad valorem part of the duty. (3) Including 200 hi , as provided for in Annex II of Regulation (EC) No 3379/94. EN | 25. 7 . 95No L 173/8 Official Journal of the European Communities D. CZECH REPUBLIC Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5561 0409 00 00 Natural honey  420 17% 09.5603 0602 99 41 Forest trees  140 free 09.5607 0810 90 Other fruit, fresh other than berries  500 free 09.5579 1514 10 10 Rape, colza or mustard oil, crude, for technical or  9 020 free industrial uses other than the manufacture of foodstuffs for human consumption 09.5609 ex 2204 Wine, including fortified wines  990 hi free (') Existing quotas opened under Community preferential agreements. E. SLOVAK REPUBLIC Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5561 0409 00 00 Natural honey  160 17% 09.5569 0802 32 00 Walnuts, shelled  180 free 09.5601 2002 90 Tomatoes, other than whole or in pieces, prepared  980 free or preserved otherwise than by vinegar or acetic acid (') Existing quotas opened under Community preferential agreements. 25. 7. 95 I EN I Official Journal of the European Communities No L 173/9 F. ROMANIA Order No CN code Description Conventional quotas (tonnes) (') Autonomous quotas (tonnes) Rate of duty applicable 09.5561 0409 00 00 Natural honey  190 17 % 09.6101 0702 00 15 Tomatoes, fresh or chilled 0702 00 20 0702 00 25 3 890 525 7,7 % (2) 0702 00 45 0702 00 50 0702 00 30 10702 00 35 I 12,6 % (2) 0702 00 40 J 09.6107 0707 00 10 Cucumbers, fresh or chilled, from 1 November to 1 880 370 6,8 % (2) 0707 00 15 15 May 070700 20 0707 00 35 0707 00 40 09.5611 0707 00 25 Cucumbers, fresh or chilled, from 16 May to 31  330 12 % (2) 0707 00 30 October 09.6131 0813 10 00 Dried fruit, other than peaches, pears , papaws and 730 180 2,8 % 0813 20 00 tamarinds 4,8% 0813 30 00 3,2% 0813 40 70 2,4% 0813 40 95 2,4% 09.7013 ex 2204 10 Wine 130 000 hi 8 880 hi 40 % of basic ex 2204 21 duty rate ex 2204 29 (') Existing quotas opened under Community preferential agreements. P) The reduction concerns only the ad valorem part of the duty. No L 173/10 [ EN Official Journal of the European Communities 25. 7. 95 Appendix to Annex I Minimum import price arrangement for certain soft fruit for processing 1 . For Poland minimum import prices are fixed for each marketing year for the following products : 0811 10 90 Strawberries ex 0811 20 19 Raspberries 0811 2031 Raspberries 0811 20 39 Blackcurrants 0811 20 51 Red currants. 2 . In case of non-respect of these minimum import prices , the Community may introduce measures ensu ­ ring that the minimum import price is respected for each consignment of the product concerned imported from Poland. 25. 7. 95 I EN I Official Journal of the European Communities No L 173/ 11 ANNEX II PROCESSED AGRICULTURAL PRODUCTS  ADDITIONAL QUOTAS FOR 1995 A. HUNGARY Order No CN code Additional quotas 1995 (tonnes) Preference 09.5616 0403 10 51 110 0 + MOBR 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 09.5209 0710 40 5 740 0 + MOBR 071 1 90 30 0 + MOBR 09.5211 1519 12 00 580 0 1519 30 00 3,3 09.5217 1804 00 00 250 1,6 09.5221 1806 10 10 ' 11 110 0 1806 10 10*19 2 1806 10 10*91 0 + MOBR 1806 10 10*99 0 + MOBR 1806 10 30*10 0 + MOBR 1806 10 30*90 0 + MOBR 1806 10 90*10 0 + MOBR 1806 10 90*90 0 + MOBR 1806 20 10 0 + MOBR MAX 27 + AD S/Z 1806 20 30 0 + MOBR MAX 27 + AD S/Z 1806 20 50 0 + MOBR MAX 27 + AD S/Z 1806 20 70 0 + MOBR 1806 20 80*10 0 + MOBR MAX 27 + AD S/Z 1806 20 80*90 0 + MOB MAX 27 + AD S/Z 1806 20 95*10 0 + MOBR MAX 27 + AD S/Z 1806 20 95*90 0 + MOB MAX 27 + AD S/Z 1806 31 0 + MOBR 1806 32 MAX 27 + AD S/Z 1806 90 11 0 + MOBR 1806 90 19 MAX 27 + AD S/Z 1806 90 31 1806 90 39 1806 90 50 1806 90 60*10 1806 90 60*90 1806 90 70 0 + MOBR MAX 27 + AD S/Z 1806 90 90*11 0 + MOBR 1806 90 90*91 MAX 27 + AD S/Z 1806 90 90*19 0 + MOB 1806 90 90*99 MAX 27 + AD S/Z No L 173/ 12 EN Official Journal of the European Communities 25. 7. 95 Order No CN code Additional quotas 1995 (tonnes) Preference 09.5227 1901 90 11 120 0 + MOBR 1901 90 19 0 + MOBR 1901 90 90*12 0 + MOBR 1901 90 90*14 0 + MOBR 1901 90 90*16 0 + MOBR 1901 90 90*18 0 + MOBR 1901 90 90*21 0 + MOBR 1901 90 90*23 0 + MOBR 1901 90 90*27 0 + MOBR 1901 90 90*29 0 + MOBR 1901 90 90*61 0 + MOBR 1901 90 90*63 0 + MOBR 1901 90 90*65 0 + MOBR 1901 90 90*67 0 + MOBR 1901 90 90*71 to 0 + MOBR 1901 90 90*77 1901 90 90*93 0 + MOBR 1901 90 90*95 0 + MOBR 1901 90 90*97 0 + MOBR 1901 90 90*99 0 + MOBR 09.5228 1902 11 200 0 + MOBR 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 09.5233 1905 10 600 0 + MOBR MAX 24 + AD F/M 1905 20 0 + MOBR 1905 30 11 0 + MOBR MAX 35 + AD S/Z 1905 30 19 0 + MOBR 1905 30 30 MAX 27 + AD S/Z 1905 30 51 1905 30 59 1905 30 91 1905 30 99 0 + MOB MAX 35 + AD F/M 1905 40 0 + MOBR 1905 90 10 0 + MOBR MAX 20 + AD F/M 1905 90 20 0 + MOBR 1905 90 30 1905 90 40 0 + MOBR 1905 90 45 MAX 30 + AD F/M 1905 90 55 0 + MOBR MAX 35 + AD F/M 1905 90 60 0 + MOBR 1905 90 90 MAX 30 + AD F/M 09.5235 2001 90 30 2 204 0 + MOBR 2004 90 10 2005 80 09.5617 2008 99 85 200 0 + MOBR 2008 99 91 09.5619 2102 20 260 3 25 . 7 . 95 EN Official Journal of the European Communities No L 173/13 Order No CN code Additional quotas 1995 (tonnes) Preference 09.5241 2103 10 00*10 200 4,4 2103 10 00*90 4,4 2103 20 00*10 6 2103 20 00*90 7 2103 30 90 6,5 2103 90 90*11 5,9 2103 90 90*19 5,9 2103 90 90*91 5,9 2103 90 90*99 5 09.5251 2202 10 00 360 0 2202 90 10*10 4,4 2202 90 91 0 + MOBR 2202 90 95 2202 90 99 B. CZECH REPUBLIC Order No CN code Additional quotas 1995 (tonnes) Preference 09.5641 1516 20 10 314 0 09.5643 1519 11 226 0